Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Oo FSF NN HD OH FSF W NY =

NM bp ND NO NH NO NO NH HNO He RH RR Re eRe Re S|
ao nN DN OO BP WY NY SY DOD OBO OH HN HD FH FSF WD NYO | OD

Case 20-10752-abl Doc 45 Entered 07/08/20 11:10:46

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com

Attorneys for Lenard E. Schwartzer, Ch. 7 Trustee

Page 1 of 5

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: Case No. BK-S-20-10752-ABL
JIMENEZ ARMS, INC., Chapter 7

Debtor. | NOTICE OF ENTRY OF ORDER
GRANTING TRUSTEE’S EX PARTE
APPLICATION TO EMPLOY GENERAL

COUNSEL

 

 

NOTICE IS HEREBY GIVEN that an Order Granting Trustee’s Ex Parte Application To

Employ General Counsel [ECF 44] was entered on July 7, 2020, a copy of which is attached

hereto.

Dated this 7" day of July, 2020.

/s/ Jason A. Imes
Jason A. Imes, Esq.

Schwartzer & McPherson Law Firm
2850 S. Jones, Blvd., Suite 1

Las Vegas, NV 89146

Attorneys for Lenard E. Schwartzer, Ch. 7 Trustee

Page 1 of 3

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Oo FoF NN DN Wn FF WD HNO —

wo NO bd BP KO KN RO RO mw BRR See
Sek BRHF HBX F&F Gen. aA aR BHR eS

 

Case 20-10752-abl Doc 45 Entered 07/08/20 11:10:46 Page 2of5

CERTIFICATE OF SERVICE
1. I caused to be served the following document:
a. Notice of Entry of Order Granting Trustee’s Ex Parte Application To Employ
General Counsel.
2. I served the above-named document(s) by the following means to the persons as listed
below:
= a. By ECF System (On 07/08/2020):
PRIYA K. BARANPURIA on behalf of Creditor BEVERLY CRAWFORD AND ALVINO
CRAWFORD, AS THE PARENTS OF THE DECEDENT ALVINO DWIGHT CRAWFORD
pbaranpuria@kramerlevin.com
THOMAS E. CROWE on behalf of Debtor JIMENEZ ARMS, INC.
tcrowe@thomascrowelaw.com, tcrowe@|vcoxmail.com:appstcl@yahoo.com
JASON A. IMES on behalf of Trustee LENARD E. SCHWARTZER
bkfilings@s-mlaw.com
BART K. LARSEN on behalf of Creditor ALVINO CRAWFORD
BLARSEN@SHEA.LAW, 3542839420@filings.docketbird.com:support@shea.law
BART K. LARSEN on behalf of Creditor BEVERLY CRAWFORD
BLARSEN@SHEA.LAW, 3542839420@filings.docketbird.com:support@shea.law
LENARD E. SCHWARTZER
trustee@s-mlaw.com, lbenson@s-mlaw.com:jelliott@s-
mlaw.com:nv17@ecfcbis.com:cleal 1 @trustesolutions.net:les@trustesolutions.net
U.S. TRUSTEE - LV - 7
USTPRegion17.LV.ECF@usdoj.gov

Oo b. By United States First Class postage fully prepaid:

 

O c. By United States Certified Mail postage fully prepaid:

O d. By Personal Service
O I personally delivered the document(s) to the persons at these addresses:
OQ For a party represented by an attorney, delivery was made by handing the

Page 2 of 3

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

Oo co “YY NWN WW BP WW NO =

NO NO NO NN NN KN RO RO mmm wm ee ee
> SegaR SH ® FSF Ce rAaear ane eS

 

Case 20-10752-abl Doc 45 Entered 07/08/20 11:10:46 Page 3of5

document(s) to the attorney or by leaving the document(s) at the attorney’s office with a clerk or
other person in charge, or if no one is in charge by leaving the document(s) in a conspicuous place
in the office.

Oo For a party, delivery was made by handing the document(s) to the party or by
leaving the document(s) at the person’s dwelling house or usual place of abode with someone of
suitable age and discretion residing there.

O €. By direct email (as opposed to through the ECF System)

Based upon the written agreement to accept service by email or a court order, I
caused the document(s) to be sent to the persons at the email addresses listed below. I did not
receive, within a reasonable time after the transmission, any electronic message or other indication
that the transmission was unsuccessful.

O f. By fax transmission

Based upon the written agreement of the parties to accept service by fax
transmission or a court order, I faxed the document(s) to the persons at the fax numbers listed
below. No error was reported by the fax machine that I used. A copy of the record of the fax
transmission is attached.

0 g. By messenger

I served the document(s) by placing them in an envelope or package addressed to
the persons at the addresses listed below and providing them to a messenger for service.
I declare under penalty of perjury that the foregoing is true and correct.
Signedon: July 8, 2020

Janice Dunnam /s/ Janice Dunnam
(Name of Declarant) (Signature of Declarant)

Page 3 of 3

 
d

Caase2PReL00S22anb| Docci4s BAteeeecDOGRROBIOSUAS Raagel4ofi2

Honorable August B. Landis
United States Bankruptcy Judge

 

ered on Docket

07, 2020

 

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

2850 South Jones Boulevard, Suite 1

SCHWARTZER & MCPHERSON LAW FIRM

10

11

12

13

14

15

16
17
18
19
20

21

22
23
24
25
26
27
28

oOo oOo “4 NN

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas, Nevada 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122

E-Mail: bkfilings@s-mlaw.com

Proposed Counsel for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
Inre Case No. BK-S-20-10752-ABL
JIMENEZ ARMS, INC., Chapter 7

Debtor. | ORDER GRANTING TRUSTEE’S EX PARTE
APPLICATION TO EMPLOY GENERAL
COUNSEL

 

 

Upon the application of Lenard E. Schwartzer, Chapter 7 Trustee (“Trustee”) of the above-
referenced bankruptcy estate, praying for authority to employ and appoint Schwartzer &
McPherson Law Firm (the “Firm”) as his general counsel herein, and it appearing that no notice of
a hearing on said application need be given, and it further appearing that the Firm employs
attorneys admitted to practice in the State of Nevada and before the United States District Court
for the District of Nevada, and the Court being satisfied that the firm represents no interest adverse
to the Trustee or the estate of the debtor in this matter and is disinterested, that its employment is
necessary and would be in the best interests of the estate, and good cause appearing,

//1
///
///
///

03 - Order Employment App SMLF Page | of 2

 
Las Vegas, Nevada 89146-5308

2850 South Jones Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

&, Ww NN

oOo Oo SN DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Casse2ReL00822ahb| Doaci4s HAtheeecDCTIGRZR0BI0EN4AS Rag@e2sofi25

IT IS HEREBY ORDERED that the Trustee’s Application is GRANTED and the Trustee
is authorized to employ and appoint Schwartzer & McPherson Law Firm as his general counsel in
this matter pursuant to 11 U.S.C. §327(a), which may include services provided prior to this
Application, with the payment of fees and reimbursement of expenses subject to review and
approval of this Court pursuant to 11 U.S.C. §330 and Fed. R. Bankr. P. 2016.

IT IS SO ORDERED.

Prepared by:

/s/ Jason A. Imes

Jason A. Imes, Esq.

Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146

Proposed Counsel for Lenard E. Schwartzer, Trustee

HEH

03 - Order Employment App SMLF Page 2 of 2

 
